Title: [James Madison] to William Taylor, April 1835
From: Madison, James
To: Taylor, William


                        
                            
                                Dear Sir.
                            
                            
                                     Montpellier
                                
                                
                                April 1835.
                            
                        
                        I received some time ago your letter of December 24th. informing me that the negroes under the charge       of Mr.
                            Nicholls had arrived in safety and that they were all well at your arrival on the 26th. of November. I have since received
                            your letter of January 16th. in which you represent the condition of the girl Betty as annulling her sale, and decline on
                            that account the payment of any part of your note for eight hundred dollars the balance due on the general purchase. This
                            information was not less unexpected than regretted under every aspect, particularly as it disappointed me altogether of a
                            resource which was needed and confidently relied on. I certainly should have readily concurred in any arrangement that
                            might be eventually due to the peculiarity of the case, and am so still. I cannot but hope however that the complaint
                            inferred from the manner of your alluding to it, may according to medical information be found neither permanent nor
                            incurable. It appears that no want of health was known to the overseer or to any other white person here, nor was it
                            indicated by presumed enquiries at the time of her being selected; according to the report of Mr. Nicholls she continued
                            to be well during the journey, & for some time afterwards as noticed in your letter. I repeat however my readiness
                            to terminate a matter which may possibly involve considerations of humanity, as well as a pecuniary one; and suggest that
                            the case, in all its circumstances be submitted to the decision of two of our common friends, each of us appointing one
                            & a third to be named by them in the event of disagreement.
                         (omitted in letter sent)
                        [I was sorry to learn that the horse substituted for the one you had provided for your wagon was so weakened by a
                            complaint on the road that he could not proceed. The complaint is ascribed to his having been overfed on small grain, but
                            it might be accounted for by the known effect of limestone water on horses unused to it as on human constitutions. The
                            horse received in exchange for him before your departure has not answered expectation. The overseer says he had observed a
                            slight lameness in him on the morning of his arrival, but it was supposed to be the transitory effect of a visible rub
                            near the knee. The lameness however continued and increased until a thorough examination disclosed a wound at the
                            termination of one foot covered with the hair, evidently made by the Hoof of the other, a circumstance readily accounted
                            for by his struggles when he broke from the wagon, or when entangled by the bush which arrested him in the
                            wood where he was caught. It is of late only that he has been cured of his lameness. During its continuance no sale of him
                            could be made, and since his recovery his known freaks have attached such a character to him that he could not be sold
                            for $100, at which price he was offered, without a special guaranty, not only of his soundness, but of his
                            being tractable and safe in harness. As a saddle horse he has none of the attractions beyond his mere
                            figure. The consequence of the whole is that I have not only lost the services of a superior plough horse
                            during the crisis of seeding my wheat, but have been at the expense of keeping him in pampered idleness
                            for an half year without your recg. benifit from it.]
                        I should be glad to hear from you as soon as convenient—In the mean time accept for yourself & Mrs.
                            Taylor our respects & good wishes.
                        
                            
                                
                            
                        
                    